Por los motivos consignados, en la opinión emitida con fecha de hoy en el caso criminal núm. 5854, El Pueblo de Puerto Rico v. Leila Nazario de Martínez, por asesinato, incidente de pobreza (ante p. 570), se revoca la resolución apelada de la Corte de Distrito de San Juan en el caso de epígrafe declarando sin lugar la segunda moción de la apelante, y se devuelve el easo para ulteriores procedimientos no inconsistentes con dicha opinión.
Los Jueces Asociados Sres.. Córdava Davila j Traviesa no intervinieron.